DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed April 30, 2021, have been fully considered and are persuasive.  The rejection of claims 19-34 and 39 has been withdrawn. 

Allowable Subject Matter
Claims 19-34 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 19-31, the prior art of record, including that which is newly submitted herein, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that a latch release ramp is disposed on one of the connector housing and the strain relief boot, the latch release ramp being configured to contact a latch on an adapter and push the latch out of a notch of the push-pull boot connector when the push-pull boot connector moves relative to the adapter.



Regarding claims 32-34, the prior art of record, including that which is newly submitted herein, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the adapter comprises a latch disposed in the channel and configured to selectively retain the push-pull connector in the channel of the adapter until a latch release ramp of the push-pull boot connector displaces the latch from the push-pull boot connector during movement between the adapter and push-pull boot connector.
Regarding claim 39, the prior art of record, including that which is newly submitted herein, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious an adapter comprising a channel configured to receive the push-pull connector, the adapter comprising a latch configured to selectively retain the push-pull connector until the push-pull boot connector and adapter are translated such that the latch release ramp displaces the latch from the push-pull boot connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0308183 to Irwin et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883